                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE SOUTHERN DISTRICT OF ILLINOIS

 DAVID H. GHARRETT,                               )
                                                  )
                         Plaintiff,               )
                                                  )
 vs.                                              )   Case No. 3:18-CV-958-NJR-MAB
                                                  )
 KIMBERLY BUTLER,                                 )
 JEANNETTE COWAN,                                 )
 LIEUTENANT SPILLER,                              )
 OFFICER DILLINGHAM, and
 SHERRY BENTON

                        Defendants.

                           MEMORANDUM AND ORDER

BEATTY, Magistrate Judge:

       This matter is before the Court on Plaintiff David Gharrett’s motions for counsel

(Doc. 25) and two motions inquiring about the status of his request for counsel (Docs. 47,

52). For the reasons stated herein, Plaintiff’s motions are denied.

       “There is no right to recruitment of counsel in federal civil litigation, but a district

court has discretion to recruit counsel under 28 U.S.C. § 1915(e)(1).” Dewitt v. Corizon,

Inc., 760 F.3d 654, 657 (7th Cir. 2014). Determining whether to appoint counsel is a two-

step inquiry. Pruitt v. Mote, 503 F.3d 647, 654-55 (7th Cir. 2007). The threshold inquiry is

whether the indigent plaintiff made a reasonable attempt to obtain counsel or effectively

been precluded from doing so. Id. Only if the threshold inquiry has been satisfied will the

Court then consider the second prong, which is whether the plaintiff appears competent

to litigate the case given its difficulty. Id.




                                            Page 1 of 3
        Here, Plaintiff indicates that he “wrote multiple law firms” but “only a few have

responded” (Doc. 25). Plaintiff did not provide the Court with the list of all the

attorneys/law firms/legal organizations that he contacted, but he did attach letters from

three attorneys declining to represent him. In one of those letters, the prospective attorney

explicitly stated that her firm “do[es] not handle these types of matters” (Doc. 25, p. 2). A

quick internet search of the other two attorneys who sent letters of declination to Plaintiff

revealed that civil rights litigation is not one of the areas of practice that they focus on.1

Plaintiff also did not provide any information as to how he found these three lawyers or

that they have prior experience representing pro se prisoners. The Court does not believe

that contacting attorneys whose practices focus on matters other than civil rights

litigation constitutes a reasonable attempt to obtain counsel.

        Even if Plaintiff had made the threshold showing that he made a reasonable

attempt to obtain counsel, his motion would nevertheless be denied. In his motion,

Plaintiff did not provide the Court with any information as to why the demands of

litigating this case exceed his capabilities (see Doc. 25). In his motion for status, however,

Plaintiff stated that he “lack education and is not “an experienced jailhouse lawyer” (Doc.

47). But almost all prisoners who are representing themselves are in the same (or at least



1 The second letter was from Joseph Whyte at O’Connell, Tivin, Griffin, & Burns, LLC (Doc. 25, p. 3). A
newspaper article indicates that Mr. Whyte’s practice focused on toxic torts, environmental law, and
products liability. Sky Chadde, St. Louis Civil Litigation Attorney Appointed Circuit Court Judge, ST. LOUIS
POST-DISPATCH, MAY 8, 2018, available at https://www.stltoday.com/news/local/govt-and-politics/st-
louis-civil-litigation-attorney-appointed-circuit-court-judge/article_45c60117-9e5c-5bb3-b6a9-
a551fba17b9a.html (last visited on Sept. 18, 2019). The third letter was from Roger Lewis at Goldberg Kohn
(Doc. 25, p. 4). His biography on his law firm’s website indicates that his practice focused on complex
commercial litigation. GOLDBERG KOHN,                https://www.goldbergkohn.com/professionals-Roger-
Lewis.html (last visited on Sept. 18, 2019).



                                               Page 2 of 3
similar) boat as Plaintiff—they have limited education and know little about the law.

They would all benefit from having a lawyer, “but there are too many indigent litigants

and too few lawyers willing and able to volunteer for these cases.” Olson v. Morgan, 750

F.3d 708, 711 (7th Cir. 2014). The pool of attorneys this District draws from to represent

pro se prisoners is relatively small. Thus the Court is “in the unenviable position of

identifying, among a sea of people lacking counsel, those who need counsel the most.”

Id.

      The only other reason Plaintiff gives for needing an attorney is that he has a mental

disability (Doc. 47). However, he fails to explain the nature of his mental disability or

why it would prevent him from coherently presenting his case. His filings thus far

suggest that he is competent despite his mental-health problems.

      For these reasons, Plaintiff’s motions related to recruitment of counsel (Docs. 25,

47, 52) are DENIED. Should Plaintiff choose to renew his request for counsel, he should

contact provide the Court with the names and addresses of at least three attorneys that

he contacted who handle civil rights cases and who declined to take his case. Plaintiff

should also include in his motion a statement as to why he believes recruitment of counsel

is necessary in his case. The Clerk of Court is DIRECTED to mail Plaintiff a blank "Motion

for Recruitment of Counsel,"

      IT IS SO ORDERED.

      DATED: September 18, 2019
                                                s/ Mark A. Beatty
                                                MARK A. BEATTY
                                                United States Magistrate Judge




                                       Page 3 of 3
